 


110 HR 6483 IH: Recreational Performance Outerwear Apparel Act of 2008
U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6483 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2008 
Mr. Blumenauer (for himself and Mr. Matheson) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for duty free treatment of certain recreational performance outerwear, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Recreational Performance Outerwear Apparel Act of 2008. 
2.FindingsCongress finds the following: 
(1)The outdoor industry contributes $730,000,000,000 to the United States economy annually. 
(2)Outdoor activities are vitally important to the health and well-being of all Americans. 
(3)Duty rates on performance apparel are among the highest imposed by the United States Government, with some as high as ­­­28.2 percent. 
(4)Average collected duties on recreational performance apparel totaled an estimated $70,000,000 during 2007. 
(5)The duties currently imposed by the United States were set in an era during which high rates of duty were intended to protect United States production of other apparel, and before the technologies and innovations were developed to create today’s performance apparel industry. 
(6)The International Trade Commission (ITC) has confirmed in USITC Publication 3937 dated July 2007 that United States production of recreational performance apparel is less than one percent of the total Recreational Performance Outerwear market and therefore concluded that there is no commercially viable United States production of recreational use performance apparel. 
(7)The Committee for the Implementation of Textile Agreements (CITA) in 70 Fed. Reg. 210 (1 November 2005) confirmed that imports of certain recreational performance apparel do not contribute to domestic market disruption or adversely affect United States textile and apparel producers. 
(8)There is no commercially viable production in the United States of recreational performance apparel as defined under this Act. 
(9)The elimination of duties on the importation of certain recreational performance apparel would provide an economic benefit to United States consumers of outdoor products and would promote increased participation in healthy and active lifestyles. 
3.Knit apparel and accessories 
(a)DefinitionsThe Additional U.S. Note to Chapter 61 of the Harmonized Tariff Schedule of the United States is amended— 
(1)by striking Additional U.S. Note and inserting Additional U.S. Notes; and 
(2)by adding at the end the following new notes: 
 
2.For purposes of this chapter, the term recreational performance outerwear means pants (including, but not limited to, paddling pants, ski or snowboard pants, and ski or snowboard pants intended for sale as parts of ski suits), coveralls and bib overalls, and jackets (including, but not limited to, full zip jackets, paddling jackets, ski jackets, and ski jackets intended for sale as parts of ski suits), windbreakers, and similar articles (including padded, sleeveless jackets), the outer surface of which is predominately composed of knit fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber, or a combination of such fibers, that are water-resistant, visibly coated, or any combination thereof, with critically sealed seams, with 5 or more of the following options: 
(a)Insulation for cold weather protection. 
(b)Pockets, at least one of which has a zippered, hook and loop, or other type of closure. 
(c)Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg sleeves with a means of tightening at the ankle for pants and tightening around the waist or bottom hem for jackets. 
(d)Venting. 
(e)Articulated elbows or knees. 
(f)Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, or ankles or cuffs. 
(g)Weatherproof closure at the waist or front. 
(h)Multi-adjustable hood or collar. 
(i)Adjustable powder, inner protective skirt, or adjustable inner protective cuff at sleeve hem. 
(j)Construction at the arm gusset that utilizes fabric, design, or patterning to ensure radial arm movement. 
(k)Odor control technology. The term recreational performance outerwear does not include occupational outerwear.
3.For purposes of Additional U.S. Note 2, the following terms have the following meanings: 
(a)The term absorption means the process of gases or liquids being taken up into the pores of textile fibers, yarns, fabrics, or any other material. 
(b)The terms adjustable powder and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional protection from the elements. 
(c)The term adsorption means the attraction of gases, liquids, or solids to surface areas of textile fibers, yarns, fabrics, or any other material. 
(d)The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or knee) through the use of extra seams, darts, gussets, or other means. 
(e)The term critically sealed seams means— 
(i)for jackets, sealed seams that are sealed at the shoulders, or arm holes, or both, and at any front and back yokes, and 
(ii)for pants, sealed seams that are sealed at the front (up to the zipper or other means of closure) and back rise. 
(f)The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining for thermal protection from cold weather. 
(g)The term multi-adjustable hood or adjustable collar means a draw cord, adjustment tab, or elastic incorporated into the hood or collar construction to allow volume adjustments around the crown of the head or neck. 
(h)The term odor control technology means a technology in a fabric or garment capable of adsorbing, absorbing, or changing the chemical source of human odors, including the use of activated carbon, silver, copper, or any combination thereof. 
(i)The term occupational outerwear means outerwear garments intended for use in the workplace or as uniforms. Such garments are designed for, and normally worn by workers that include, but are not limited to, military, law enforcement, fire, rescue, emergency, industrial, residential, safety, healthcare, and government workers (excluding recreational workers) and provide durable protection from cold or inclement weather, as well as safety from workplace hazards, such as, fire, electrical, abrasion, chemicals, impacts, cuts, punctures, or similar hazards. 
(j)The term radial arm movement refers to the ability for unrestricted, 180-degree range of motion for the arm while wearing a performance outerwear jacket. 
(k)The term reinforcement refers to the use of a double layer of fabric or application of fabric that is abrasion-resistant, heavier, or more durable than the predominant or face fabric of the garment. 
(l)The term sealed seam means a seam that has been covered by means of taping, gluing, bonding, cementing, fusing, welding, or a similar process so that water cannot pass through it when tested in accordance with AATCC Test Method 35–1985. 
(m)The term technical fabrics means textile products that have special functionality such as those used in industrial, aerospace, military, marine, outdoor, medical, construction, geotextile, transportation, and high technology applications. 
(n)The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary zipper closures) to allow increased expulsion of built-up heat during outdoor activities. In a jacket, the openings are often positioned on the underarm seam of a garment but may also be placed along other seams in the front or back of a garment. In pants, the openings are often positioned on the inner or outer leg seams of a garment but may also be placed along other seams in the front or back of a garment. 
(o)The term visibly coated refers to fabric that is impregnated, coated, covered, or laminated with plastics. 
(p)The term water resistant means that a garment must have a water resistance (see ASTM designations D 3600–81 and D 3781–79) such that, under a head pressure of 600 millimeters, not more than 1.0 gram of water penetrates after two minutes when tested in accordance with AATCC Test Method 35–1985. This water resistance is the result of a rubber or plastics application to the outer shell, lining, or inner lining. 
(q)The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other weatherproof construction) that has been reinforced or engineered in a manner to reduce the penetration or absorption of moisture, air, and inclement weather through an opening in the garment. 
4.For purposes of this chapter, goods meeting the definition of recreational performance outerwear shall be classified under the subheading which provides for recreational performance outerwear regardless of whether it may also be classified under other provisions of this Schedule. 
5.For purposes of this chapter, goods claimed as recreational performance outerwear shall identify on entry of the goods whether the outer surface is water-resistant, visibly-coated, or a combination thereof, plus the specific features that make the goods eligible for entry as recreational performance outerwear. . 
(b)Tariff classificationsChapter 61 of the Harmonized Tariff Schedule of the United States is amended as follows: 
(1)By striking subheading 6101.20.00 and inserting the following, with the article description for subheading 6101.20 having the same degree of indentation as the article description for subheading 6101.30: 
 
 
 
 
6101.20Of cotton:  
6101.20.05Recreational performance outerwearFree 50%  
6101.20.10Other15.9%Free (BH, CA, CL, IL, JO, MX, P, SG)4.8% (MA)15.5% (AU) 50%    . 
(2)By striking subheading 6102.10.00 and inserting the following, with the article description for subheading 6012.10 having the same degree of indentation as the article description for subheading 6102.30: 
 
 
 
 
6102.10Of wool or fine animal hair:  
6102.10.05Recreational performance outerwearFree68.3¢kg + 54.5%  
6102.10.10Other55.9¢kg + 16.4%Free (BH, CA, CL, IL, JO, MX, P, SG)17.1¢kg + 5% (MA)15.5% (AU)68.3¢kg + 54.5%    . 
(3)By striking subheading 6201.20.00 and inserting the following, with the article description for subheading 6102.10 having the same degree of indentation as the article description for subheading 6102.30: 
 
 
 
 
6102.20Of cotton:  
6102.20.05Recreational performance outerwearFree 50%  
6102.20.10Other15.9%Free (BH, CA, CL, IL, JO, MX, P, SG)4.8% (MA)15.5% (AU) 50%    . 
(4)By striking subheading 6104.61.00 and inserting the following, with the article description for subheading 6104.61 having the same degree of indentation as the article description for subheading 6104.59: 
 
 
 
 
6104.61Trousers, bib and brace overalls, breeches and shorts:  
6104.61.05Recreational performance outerwearFree 54.5%  
6104.61.10Of wool or fine animal hair14.9%Free (BH, CA, CL, IL, JO, MX, P, SG)4.5% (MA)13.4% (AU) 54.5%    . 
(5)By striking subheading 6114.20.00 and inserting the following, with the article description for subheading 6114.20 having the same degree of indentation as the article description for subheading 6114.30: 
 
 
 
 
6114.20Of cotton:  
6114.20.05Recreational performance outerwearFree 90%  
6114.20.10Other10.8%Free (BH, CA, CL, IL, JO, MX, P, SG)3.2% (MA)9.7% (AU) 90%    . 
(c)Additional tariff classificationsChapter 61 of the Harmonized Tariff Schedule of the United States is further amended as follows: 
(1)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6101.30.10: 
 
 
 
 
6101.30.05Recreational performance outerwearFree35%    . 
(2)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6101.90.05: 
 
 
 
 
6101.90.01Recreational performance outerwearFree45%    . 
(3)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6102.30.05: 
 
 
 
 
6102.30.01Recreational performance outerwearFree35%    . 
(4)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6102.90.10: 
 
 
 
 
6102.90.05Recreational performance outerwearFree45%    . 
(5)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6103.41.10: 
 
 
 
 
6103.41.05Recreational performance outerwearFree77.2¢/kg +54.5%    . 
(6)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6103.42.10: 
 
 
 
 
6103.42.05Recreational performance outerwearFree45%    . 
(7)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6103.43.10: 
 
 
 
 
6103.43.05Recreational performance outerwearFree77.2¢/kg +54.5%    . 
(8)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6103.49.10: 
 
 
 
 
6103.49.05Recreational performance outerwearFree72%    . 
(9)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6104.62.10: 
 
 
 
 
6104.62.05Recreational performance outerwearFree90%    . 
(10)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6104.63.10: 
 
 
 
 
6104.63.05Recreational performance outerwearFree72%    . 
(11)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6104.69.05: 
 
 
 
 
6104.69.05Recreational performance outerwearFree72%    . 
(12)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6112.20.10: 
 
 
 
 
6112.20.05Recreational performance outerwearFree72%    . 
(13)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6113.00.10: 
 
 
 
 
6113.00.05Recreational performance outerwearFree65%    . 
(14)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6114.30.20: 
 
 
 
 
6114.30.25Recreational performance outerwearFree90%    . 
(15)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6114.90.05: 
 
 
 
 
6114.90.01Recreational performance outerwearFree90%    . 
4.Apparel articles and accessories of other materials 
(a)NotesThe Additional U.S. Notes to chapter 62 of the Harmonized Tariff Schedule of the United States is amended— 
(1)in Additional U.S. Note 2, by striking For purposes of subheadings and all that follows through 6211.20.15 and inserting For purposes of this chapter; and 
(2)by adding at the end the following new notes: 
 
3.For purposes of this chapter, the term recreational performance outerwear means pants (including, but not limited to, paddling pants, ski or snowboard pants, and ski or snowboard pants intended for sale as parts of ski suits), coveralls and bib overalls, and jackets (including, but not limited to, full zip jackets, paddling jackets, ski jackets, and ski jackets intended for sale as parts of ski suits), windbreakers, and similar articles (including padded, sleeveless jackets), the outer surface of which is predominately composed of woven fabrics of cotton, wool, hemp, bamboo, silk, or manmade fiber, or a combination of such fibers, that are water-resistant, visibly coated, or any combination thereof, with critically sealed seams, with 5 or more of the following options: 
(a)Insulation for cold weather protection. 
(b)Pockets, at least one of which has a zippered, hook and loop, or other type of closure. 
(c)Elastic, drawcord, or other means of tightening around the waist or leg hems, including hidden leg sleeves with a means of tightening at the ankle for pants and tightening around the waist or bottom hem for jackets. 
(d)Venting. 
(e)Articulated elbows or knees. 
(f)Reinforcement in one of the following areas: the elbows, shoulders, seat, knees, or ankles or cuffs. 
(g)Weatherproof closure at the waist or front. 
(h)Multi-adjustable hood or collar. 
(i)Adjustable powder, inner protective skirt, or adjustable inner protective cuff at sleeve hem. 
(j)Construction at the arm gusset that utilizes fabric, design, or patterning to ensure radial arm movement. 
(k)Odor control technology. The term recreational performance outerwear does not include occupational outerwear.
4.For purposes of Additional U.S. Note 3, the following terms have the following meanings: 
(a)The term absorption means the process of gases or liquids being taken up into the pores of textile fibers, yarns, fabrics, or any other material. 
(b)The terms adjustable powder and inner protective skirt refer to a partial lower inner lining with means of tightening around the waist for additional protection from the elements. 
(c)The term adsorption means the attraction of gases, liquids, or solids to surface areas of textile fibers, yarns, fabrics, or any other material. 
(d)The term articulated elbows or knees refers to the construction of a sleeve (or pant leg) to allow improved mobility at the elbow (or knee) through the use of extra seams, darts, gussets, or other means. 
(e)The term critically sealed seams means— 
(i)for jackets, sealed seams that are sealed at the shoulders, or arm holes, or both, and at any front and back yokes, and 
(ii)for pants, sealed seams that are sealed at the front (up to the zipper or other means of closure) and back rise. 
(f)The term insulation for cold weather protection means insulation with either synthetic fill, down, a laminated thermal backing, or other lining for thermal protection from cold weather. 
(g)The term multi-adjustable hood or adjustable collar means a draw cord, adjustment tab, or elastic incorporated into the hood or collar construction to allow volume adjustments around the crown of the head or neck. 
(h)The term odor control technology means a technology in a fabric or garment capable of adsorbing, absorbing, or changing the chemical source of human odors, including the use of activated carbon, silver, copper, or any combination thereof. 
(i)The term occupational outerwear means outerwear garments intended for use in the workplace or as uniforms. Such garments are designed for, and normally worn by workers that include, but are not limited to, military, law enforcement, fire, rescue, emergency, industrial, residential, safety, healthcare, and government workers (excluding recreational workers) and provide durable protection from cold or inclement weather, as well as safety from workplace hazards, such as, fire, electrical, abrasion, chemicals, impacts, cuts, punctures, or similar hazards. 
(j)The term radial arm movement refers to the ability for unrestricted, 180 degree range of motion for the arm while wearing a performance outerwear jacket. 
(k)The term reinforcement refers to the use of a double layer of fabric or application of fabric that is abrasion-resistant, heavier, or more durable than the predominant or face fabric of the garment. 
(l)The term sealed seam means a seam that has been covered by means of taping, gluing, bonding, cementing, fusing, welding, or a similar process so that water cannot pass through it when tested in accordance with AATCC Test Method 35–1985. 
(m)The term technical fabrics means textile products that have special functionality such as those used in industrial, aerospace, military, marine, outdoor, medical, construction, geotextile, transportation, and high technology applications. 
(n)The term venting refers to closeable or permanent constructed openings in a garment (excluding front, primary zipper closures) to allow increased expulsion of built-up heat during outdoor activities. In a jacket, the openings are often positioned on the underarm seam of a garment but may also be placed along other seams in the front or back of a garment. In pants, the openings are often positioned on the inner or outer leg seams of a garment but may also be placed along other seams in the front or back of a garment. 
(o)The term visibly coated refers to fabric that is impregnated, coated, covered, or laminated with plastics. 
(p)The term weatherproof closure means a closure (including, but not limited to, laminated or coated zippers, storm flaps, or other weatherproof construction) that has been reinforced or engineered in a manner to reduce the penetration or absorption of moisture, air, and inclement weather through an opening in the garment. 
5.For purposes of this chapter, goods meeting the definition of recreational performance outerwear shall be classified under the subheading which provides for recreational performance outerwear regardless of whether it may also be classified under other provisions of this Schedule. 
6.For purposes of this chapter, goods claimed as recreational performance outerwear shall identify on entry of the goods whether the outer surface is water-resistant, visibly-coated, or a combination thereof, plus the specific features that make the goods eligible for entry as recreational performance outerwear. . 
(b)Tariff classificationsChapter 62 of the Harmonized Tariff Schedule of the United States is amended as follows: 
(1)By striking subheading 6201.11.00 and inserting the following, with the article description for subheading 6201.11 having the same degree of indentation as the article description for subheading 6201.12: 
 
 
 
 
6201.11Of wool or fine animal hair:  
6201.11.05Recreational performance outerwearFree52.9¢/kg + 58.5%   
6201.11.10Other41¢/kg + 16.3%Free (BH, CA, CL, IL, JO, MX, P, SG)12.6¢/kg +5% (MA)15.5% (AU)52.9¢/kg + 58.5%     . 
(2)By striking subheading 6202.11.00 and inserting the following, with the article description for subheading 6201.11 having the same degree of indentation as the article description for subheading 6202.12: 
 
 
 
 
6202.11Of wool or fine animal hair:  
6202.11.05Recreational performance outerwearFree46.3¢/kg + 58.5%   
6202.11.10Other41¢/kg + 16.3%Free (BH, CA, CL, IL, JO, MX, P, SG)12.6¢/kg +5% (MA)15.5% (AU)46.3¢/kg + 58.5%    . 
(3)By striking subheadings 6203.41 and 6203.41.05 and inserting the following, with the article description for subheading 6203.41.05 having the same degree of indentation as the article description for subheading 6203.41.20: 
 



6203.41Of wool or fine animal hair:
6203.41.05Recreational performance outerwearFree52.9¢/kg + 58.5%
Trousers, breeches, and shorts:
6203.41.10Trousers, breeches, or shorts containing elastomeric fiber, water resistant, without beltloops, weighing more than 9 kg per dozen7.6%Free (BH, CA, CL, IL, JO, MX, P, SG)2.2% (MA)6.8% (AU)52.9¢/kg + 58.5% . 
(4)By striking subheadings 6211.20 and 6211.20.04 and inserting the following, with the article description for subheading 6211.20.04 having the same degree of indentation as the article description for subheading 6211.20.08: 
 



6211.20Ski-suits:
6211.20.02Recreational performance outerwearFree60%
Containing 15 percent or more by weight of down and waterfowl plumage and of which down comprises 35 percent or more by weight; containing 10 percent or more by wright of down:
6211.20.04Anoraks (including ski-jackets), windbreakers and similar articles (including padded, sleeveless jackets) imported as parts of suits0.7%Free (AU, BH, CA, CL, E*, IL, JO, MX, P, SG)0.3% (MA)60% . 
(5)By striking subheading 6211.32.00 and inserting the following, with the article description for subheading 6211.32 having the same degree of indentation as the article description for subheading 6211.32.00 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.32Of cotton:  
6211.32.05Recreational performance outerwearFree 90%  
6211.32.10Other8.1%Free (AU, BH, CA, CL, IL, JO, MX, P, SG)2.4% (MA) 90%    . 
(6)By striking subheading 6211.33.00 and inserting the following, with the article description for subheading 6211.33 having the same degree of indentation as the article description for subheading 6211.33.00 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.33Of man-made fibers:  
6211.33.05Recreational performance outerwearFree76%   
6211.33.10Other16%Free (AU, BH, CA, CL, IL, JO, MX, P, SG)See 9912.62.99–9912.63.00 (MA)76%     . 
(7)By striking subheadings 6211.39 and 6211.39.05 and inserting the following, with the article description for subheading 6211.39 having the same degree of indentation as the article description for subheading 6211.39 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.39Of other textile materials:  
6211.39.04Recreational performance outerwearFree  
6211.39.08Of wool or fine animal hair12%Free (AU, BH, CA, CL, IL, JO, MX, P, SG)3.7% (MA)58.5%    . 
(8)By striking subheading 6211.41.00 and inserting the following, with the article description for subheading 6211.41 having the same degree of indentation as the article description for subheading 6211.41.00 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.41Of wool or fine animal hair:  
6211.41.05Recreational performance outerwearFree58.5%  
6211.41.10Other12%Free (BH, CA, CL, IL, JO, MX, P, SG)3.7% (MA)10.8% (AU)58.5%    . 
(9)By striking subheading 6211.42.00 and inserting the following, with the article description for subheading 6211.42 having the same degree of indentation as the article description for subheading 6211.42.00 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.42Of cotton:  
6211.42.05Recreational performance outerwearFree90%  
6211.42.10Other8.1%Free (BH, CA, CL, IL, JO, MX, P, SG) 7.2% (AU) See 9912.63.01–9912.63.02 (MA)90%    . 
(10)By striking subheading 6211.43.00 and inserting the following, with the article description for subheading 6211.43 having the same degree of indentation as the article description for subheading 6211.43.00 (as in effect on the day before the date of the enactment of this Act): 
 
 
 
 
6211.43Of man-made fibers:  
6211.43.05Recreational performance outerwearFree90%  
6211.43.10Other16%Free (BH, CA, CL, IL, JO, MX, P, SG)4.8% (MA)15.5% (AU)90%    . 
(c)Additional classificationsChapter 62 of the Harmonized Tariff Schedule of the United States is further amended as follows: 
(1)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.12.10: 
 
 
 
 
6201.12.05Recreational performance outerwearFree60%    . 
(2)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.13.10: 
 
 
 
 
6201.13.05Recreational performance outerwearFree60%    . 
(3)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.19.10: 
 
 
 
 
6201.19.05Recreational performance outerwearFree35%    . 
(4)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.91.10: 
 
 
 
 
6201.91.05Recreational performance outerwearFree58.5%    . 
(5)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.92.10: 
 
 
 
 
6201.92.05Recreational performance outerwearFree60%    . 
(6)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.93.10: 
 
 
 
 
6201.93.05Recreational performance outerwearFree60%    . 
(7)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6201.99.10: 
 
 
 
 
6201.99.05Recreational performance outerwearFree35%    . 
(8)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.12.10: 
 
 
 
 
6202.12.05Recreational performance outerwearFree60%    . 
(9)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.13.10: 
 
 
 
 
6202.13.05Recreational performance outerwearFree60%    . 
(10)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.19.10: 
 
 
 
 
6202.19.05Recreational performance outerwearFree35%    . 
(11)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.91.10: 
 
 
 
 
6202.91.05Recreational performance outerwearFree58.5%    . 
(12)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.92.10: 
 
 
 
 
6202.92.05Recreational performance outerwearFree60%    . 
(13)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.93.10: 
 
 
 
 
6202.93.05Recreational performance outerwearFree60%    . 
(14)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6202.99.10: 
 
 
 
 
6202.99.05Recreational performance outerwearFree35%    . 
(15)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6203.42.10: 
 
 
 
 
6203.42.05Recreational performance outerwearFree60%    . 
(16)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6203.43.10: 
 
 
 
 
6203.43.05Recreational performance outerwearFree60%    . 
(17)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6203.49.10: 
 
 
 
 
6203.49.05Recreational performance outerwearFree76%    . 
(18)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6204.61.10: 
 
 
 
 
6204.61.05Recreational performance outerwearFree58.5%    . 
(19)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6204.62.10: 
 
 
 
 
6204.62.05Recreational performance outerwearFree60%    . 
(20)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6204.63.10: 
 
 
 
 
6204.63.05Recreational performance outerwearFree60%    . 
(21)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6204.69.10: 
 
 
 
 
6204.69.05Recreational performance outerwearFree76%    . 
(22)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6210.10.20: 
 
 
 
 
6210.10.05Recreational performance outerwearFree26.5%    . 
(23)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6210.20.30: 
 
 
 
 
6210.20.05Recreational performance outerwearFree65%    . 
(24)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6210.30.30: 
 
 
 
 
6210.30.05Recreational performance outerwearFree65%    . 
(25)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6210.40.30: 
 
 
 
 
6210.40.05Recreational performance outerwearFree65%    . 
(26)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6210.50.30: 
 
 
 
 
6210.50.05Recreational performance outerwearFree65%    . 
(27)By inserting in numerical sequence the following new subheading, with the article description having the same degree of indentation as the article description for subheading 6211.49.10: 
 
 
 
 
6211.49.05Recreational performance outerwearFree35%    . 
5.Sustainable textile and apparel research fund 
(a)EstablishmentThere is established in the Treasury of the United States the Sustainable Textile and Apparel Research Fund (in this section referred to as the STAR Fund) for a period of 10 years beginning on the date of the enactment of this Act. 
(b)DepositsThere shall be deposited into the STAR Fund amounts equal to the fees collected on recreational performance outerwear under subsection (d). 
(c)Board of directorsThe STAR Fund shall be administered by a board of directors (in this section referred to as the Board) composed of the following members: 
(1)The Secretary of Commerce. 
(2)Four individuals, familiar with the performance textile industry, including the production of raw materials and the finished products thereof, who shall be appointed by the President. At least three such members shall be representatives of entities that pay the fees imposed upon the importation of recreational performance outerwear under subsection (d). 
(d)Funding 
(1)FeeIn addition to any other fee authorized by law, the Secretary of the Treasury shall charge and collect upon entry for consumption, or withdrawal for consumption, a fee of 1.5 percent of the appraised value of imported goods (as determined under section 402 of the Tariff Act of 1930; 19 U.S.C. 1401a) that are classifiable under the Harmonized Tariff Schedule of the United States as recreational performance outerwear as defined in U.S. Note 2 to chapter 61 and U.S. Note 3 to chapter 62 of the Harmonized Tariff Schedule of the United States. 
(2)ExclusionsThe assessment of fees under paragraph (1) shall not apply to imports of recreational performance outerwear from the following: 
(A)Any country that is party to a free trade agreement with the United States that is in effect on the date of the enactment of this Act, or that enters into force under the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et seq.), or similar subsequent authority. 
(B)Any country designated as a CBTPA beneficiary country under section 213(b)(5)(B) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(B)). 
(C)Any country designated as a beneficiary sub-Saharan African country under section 506A(a)(1) of the Trade Act of 1974 (19U.S.C. 2466a(a)(1)), if the President has determined that the country has satisfied the requirements of section 113 of the African Growth and Opportunity Act (19 U.S.C. 3722), and has published that determination in the Federal Register. 
(D)Any country designated as an ATPDEA beneficiary country under section 204(b)(6)(B) of the Andean Trade Preference Act (19 U.S.C. 3203(b)(6)(B)). 
(3)TerminationThe fee under paragraph (1) shall apply only to entries, or withdrawals from warehouse for consumption, that are made during the 10-year period described in subsection (a). 
(e)Distribution 
(1)Quarterly distributionsThe Secretary of Commerce, upon a majority vote of the Board, taken annually, shall, not later than 60 days after the end of each calendar quarter, distribute amounts in the STAR Fund to one or more entities that the Board considers appropriate to use the funds in accordance with subsection (f). 
(2)Eligibility requirementsAn entity may receive funds under paragraph (1) only if the entity— 
(A)is an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 that is exempt from tax under section 501(a) of such Code; 
(B)is an organization having at least 10 years of experience providing applied research, technology development, and education to all parts of the textile and apparel supply chain, with a research capability demonstrated through past research programs involving supply chain management, product development, fit specifications, operations management, lean manufacturing, and digital supply chain technologies on behalf of the sewn products industry in the United States; and 
(C)is comprised of members representing the following segments of the supply chain: 
(i)One or more of the following types of producers: fiber, yarn, or fabric producers in the United States. 
(ii)Apparel producers in the United States. 
(iii)Retail companies in the United States. 
(f)Use of fundsFunds distributed under subsection (e) may only be used to conduct applied research, development, and education activities to enhance the competitiveness of businesses in the United States in clean, eco-friendly apparel, other textile and apparel articles, and sewn-product design and manufacturing. 
(g)RequirementsThe Secretary of Commerce may impose such requirements on the use of funds distributed under subsection (e) as the Secretary considers necessary to ensure compliance with subsection (f), including requiring reporting and assurances by the entities using the funds. 
(h)Reports to congressThe Secretary of Commerce shall submit to the Congress a report, not later than April 1 of each year, explaining in detail how amounts in the STAR Fund were distributed under subsection (e) and used under subsection (f) during the preceding calendar year. 
6.Effective dateThis Act and the amendments made by this Act apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
